Citation Nr: 1419698	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Euclid Hospital on June 4, 2010.  

[The issue of entitlement to specially adapted housing is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 determination of the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Medical care was provided to the Veteran at Euclid Hospital on June 4, 2010.

2.  The private treatment rendered by Euclid Hospital was not authorized by VA.

3.  The services that the Veteran received at Euclid Hospital on June 4, 2010, were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

4.  No VA facilities were feasibly available.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Euclid Hospital on June 4, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Euclid Hospital on June 4, 2010, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 17.120-33.  

The Veteran is seeking entitlement to payment or reimbursement of medical expenses for emergency room treatment received at Euclid Hospital for abdominal pain on June 4, 2010.  The VAMC in Cleveland, Ohio, denied the claim pursuant to the Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725, on the basis that a VA facility was available.  

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility, or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care in accordance with the provisions of this section.  When demand is only for infrequent use, individual authorizations may be used.  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, for medical services for the treatment of any disability of a Veteran who has a service-connected disability rated at 50 percent or more.  38 U.S.C.A. § 1703; 38 C.F.R. § 17.52(a)(2). 

The admission of a Veteran to a non-VA facility at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran, or by others in his or her behalf, is dispatched to VA within 72 hours after the hour of admission.  When an application for admission by a Veteran has been made more than 72 hours after admission, authorization for continued care at VA expense shall be effective as of the postmark, or dispatch date of the application, or the date of any telephone call constituting an informal application.  See 38 C.F.R. § 17.54.

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at Euclid Hospital on June 4, 2010, nor was an application for authorization made to VA within 72 hours of the emergency services rendered.  For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services at a non-VA facility on June 4, 2010.

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Although amendments to this regulation went into effect on January 20, 2012, only the regulations in effect at the time the treatment was rendered will be considered in this decision.  

Prior to January 20, 2012, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant had to satisfy three conditions.  There had to be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "all three statutory requirements would have to be met before reimbursement could be authorized."  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Prior to the June 4, 2010, treatment in question, the Veteran was entitled to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  The Board has thoroughly reviewed all the evidence in the Veteran's combined health record folder and notes that there are several references to the Veteran being totally and permanently disabled.  See e.g., December 2007 report of contact.  He may therefore be considered for reimbursement or payment under 38 U.S.C.A. § 1728 for the medical expenses related to the private treatment if the record establishes that such care or services were rendered in a medical emergency and VA or other Federal facilities were not feasibly available.  See 38 C.F.R. § 17.120.

Records associated with the Veteran's June 4, 2010, emergency room visit to Euclid Hospital reveal that he was admitted with a diagnosis of abdominal pain.  The pain was described as sharp, constant and radiating to his back.  It was noted that the abdominal pain had been present for approximately one week.  The clinical impression was abdominal pain and mild pancreatitis.  

The Veteran asserts that in the early morning of June 4, 2010, he had terrible abdominal pain and was unable to stand up, let alone drive to the VA facility at Wade Park.  He contends that he requested to be taken to Wade Park by ambulance, but the ambulance driver informed him that he had to be driven to the nearest facility.  See July 2010 statement in support of claim.  

In an undated statement from D.T. on Euclid Fire Department letterhead, it was reported that a 911 call had been received on June 4, 2010, and that the Veteran was having abdominal pains and was unable to stand up.  It was noted that the Veteran's pain was apparent, that the Veteran requested to go to a VA facility and was informed that the ambulance could not leave the city so they went to the nearest emergency room, and that it was the author's professional opinion after serving as a licensed emergency medical technician (EMT) and firefighter for 20 years that the Veteran was unable to drive himself to any medical facility on June 4, 2010.  The Board has corroborated that the author of this letter was one of the EMTs who drove the Veteran by ambulance to Euclid Hospital on the date in question.  See City of Euclid Patient Care Report.  

The Board finds that the assertions raised by the Veteran and D.T. regarding the Veteran's severe abdominal pain and inability to stand up and drive himself to be competent and credible.  Given the foregoing, the Board finds that the Veteran's abdominal pain on June 4, 2010, constituted a medical emergency of such nature that delay would have been hazardous to life or health.  It further finds, based on the statement received by D.T., that a VA facility was not feasibly available because the ambulance was unable to take the Veteran to a VA facility as it was not authorized to leave the city limits.  

Based on the foregoing, the Board resolves all reasonable doubt in finding that the Veteran met all of the criteria required under 38 U.S.C.A. § 1728 for payment of or reimbursement for medical expenses incurred at Euclid Hospital on June 4, 2010.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency room treatment received at Euclid Hospital on June 4, 2010, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


